19-320
Yancey v. Robertson

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
8th day of October, two thousand twenty.

Present:
                DEBRA ANN LIVINGSTON,
                      Chief Judge,
                JOHN M. WALKER, JR.,
                DENNIS JACOBS
                      Circuit Judges.

_____________________________________

MICHAEL C. YANCEY,

                      Plaintiff-Appellant,

                v.                                                 19-320-pr

DOUGLAS ROBERTSON, CORRECTIONS OFFICER,
ALBANY CORRECTIONAL FACILITY, FKA JOHN DOE,

                      Defendant-Appellee,

COUNTY OF ALBANY, DANIEL F. LYNCH, County
Attorney, CORRECTIONAL MEDICAL SERVICES, INC.,
CORIZON, INC., ALBANY COUNTY SHERIFF, WARDEN,
ALBANY COUNTY CORRECTIONAL FACILITY,

                  Defendants.
_____________________________________



                                                1
For Plaintiff-Appellant:                       ALEXANDER CORSON, SARAH UNGEHEUER, Law
                                               Students (Jon Romberg, Supervising Attorney, on the
                                               brief), Seton Hall University School of Law Center for
                                               Social Justice, Newark, NJ

For Defendant-Appellee:                        MICHAEL J. GOLDSTEIN, Office of the Albany County
                                               Attorney, Albany, NY

        Appeal from a judgment of the United States District Court for the Northern District of

New York (Sannes, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the district court’s order is AFFIRMED.

        Plaintiff-Appellant Michael Yancey (“Yancey”) appeals from a January 24, 2019 decision

of the U.S. District Court for the Northern District of New York (Sannes, J.), granting summary

judgment to Defendant-Appellee Douglas Robertson (“Robertson”) as to Yancey’s single claim

arising out of the medical care he received as a pretrial detainee at the Albany County Correctional

Facility (“ACCF”). Yancey initially sued several defendants in connection with his medical care,

asserting claims under 42 U.S.C. § 1983, but his complaints as to all other defendants were

dismissed by the district court in an order dated June 20, 2017. 1 Yancey asserts that Officer




1
  Yancey also asks us to reconsider the sua sponte dismissal of his claims against certain corporate medical
service providers. He acknowledges, however, that his original complaint should not have named these
providers as defendants and he does not seek to proceed against them now. Instead, he asks to be able to
amend his complaint to name the correct defendant—who he now identifies as Dr. Silver Masaba—and
argues that his amended complaint is subject to relation back under Federal Rule of Civil Procedure 15(c).
Even assuming Yancey may amend his complaint and that his complaint adequately pleads a violation of
the objective prong, and assuming Darnell provides the relevant legal standard, we agree with the district
court that Yancey has at most alleged a claim of negligence or malpractice and not facts plausibly
supporting an inference that the official “knew, or should have known, that the condition posed an
excessive risk to health or safety.” Darnell v. Pineiro, 849 F.3d 17, 35 (2d Cir. 2017). Accordingly, we also
affirm the sua sponte dismissal of these claims.




                                                     2
Robertson was deliberately indifferent to his serious medical needs and therefore violated his

constitutional rights.

        We review grants of summary judgment de novo, “construing the facts in the light most

favorable to the non-moving party and drawing all reasonable inferences in that party’s favor.”

Kazolias v. IBEWLU 363, 806 F.3d 45, 49 (2d Cir. 2018). Furthermore, though he is represented

by counsel in this appeal, Yancey proceeded pro se in the district court. His submissions before

the district court are therefore to be “construed liberally and interpreted ‘to raise the strongest

arguments that they suggest.’” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.

2006) (quoting Pabon v. Wright, 459 F.3d 241, 248 (2d Cir. 2006)). We assume the parties’

familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

                                          *       *       *

        Yancey entered the custody of the ACCF on February 5, 2016. On his intake forms he

noted several allergies in addition to his other medical information. Yancey alleges—and

Robertson does not dispute—that on March 28, 2016 he was placed on a daily multivitamin regime

that Yancey alleges caused a severe allergic reaction. On the night of April 13, 2016, Yancey

claims that he began to experience respiratory distress and that hives on his skin opened and began

to emit both blood and pus. Robertson was on the night shift. At around 2 A.M. on the morning of

April 14, the parties agree that Yancey called out to Robertson. He told the officer, inter alia, that

he couldn’t breathe. The parties dispute the precise contents of this conversation, but they agree

that Robertson agreed to write a note to the sergeant.

        The parties do not dispute what happened next. Yancey was seen by the prison’s medical

staff at 6:15 P.M. on April 14 and, at that time, the staff noted hives on Yancey’s forearms and

neck—though no respiratory distress—and prescribed him Benadryl. The next day, Yancey filled


                                                  3
out an additional sick call form, complaining about the rash on his arms, face, and legs. He was

seen on April 16 and his dose of Benadryl was doubled. Four hours later he was called down to

the medical department for further evaluation and was prescribed Prednisone in addition to his

dose of Benadryl. At that time, he was also admitted to the infirmary for observation; he remained

there for three days.

                                             *       *        *

        Yancey argues that the district court erred in granting summary judgment to Robertson as

to his deliberate indifference claim. Because Yancey was a pretrial detainee, the Fourteenth

Amendment supplies the relevant legal standard. Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir.

2017). Pretrial detainees “may establish a § 1983 claim for allegedly unconstitutional conditions

of confinement by showing that the officers acted with deliberate indifference to the challenged

conditions.” Id.; see Charles v. Orange Cnty., 925 F.3d 73, 87 (2019) (noting that the same

principles apply to medical treatment). This, in turn, requires a two-step inquiry. Darnell, 849 F.3d

at 29. First, the plaintiff must satisfy the “objective prong” by showing a sufficiently serious need.
Id. Second, the plaintiff must meet the “subjective prong” which requires the officer to have acted

with “deliberate indifference” to the challenged condition. Id. 2 Here, Yancey has not adduced

sufficient evidence to allow a reasonable jury to find that on the night of April 13 he suffered from

medical symptoms that were “sufficiently serious” to meet his burden under the objective prong



2
   Darnell was decided on February 21, 2017, after the events that form the basis of this appeal. Darnell
clarified that “deliberate indifference” does not require proof of “a malicious or callous state of mind” and
is instead akin to recklessness, requiring a plaintiff to show that the official knew or should have known of
the excessive risk to the plaintiff’s health. See Charles, 925 F.3d at 86–87. Prior to Darnell, this Court’s
decision in Caiozzo v. Koreman supplied the controlling law and required that “the government-employed
defendant disregarded a risk of harm to the plaintiff of which the defendant was aware.” 581 F.3d 63, 71
(2d Cir. 2009). Because we decide this appeal based on the objective prong, we need not address how the
changed subjective prong may impact Robertson’s entitlement to qualified immunity.


                                                     4
of the Fourteenth Amendment test. Accordingly, the district court did not err in granting summary

judgment to Robertson.

        For a constitutional violation to occur based on deliberate indifference to a prisoner’s

medical need, the deprivation of medical care must be “‘sufficiently serious’ in the sense that ‘a

condition of urgency, one that may produce death, degeneration, or extreme pain’ exists.”

Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996) (quoting Hathaway v. Coughlin, 37 F.3d
63, 66 (2d Cir. 1994)); see Darnell, 849 F.3d at 30 (“Under both the Eighth and Fourteenth

Amendments, to establish an objective deprivation, ‘the inmate must show that the conditions,

either alone or in combination, pose an unreasonable risk of serious damage to his health,’ which

includes the risk of serious damage to ‘physical and mental soundness.’” (first quoting Walker v.

Schult, 717 F.3d 119, 125 (2d Cir. 2013); and then quoting LaReau v. MacDougall, 473 F.2d 974,

978 (2d Cir. 1972))). Here, Yancey has consistently maintained that he suffered from breathing

problems on the night of April 13, 2016, and Robertson admits that Yancey told him as much

during their encounter. Even assuming, however, that Yancey did indeed suffer some level of

respiratory distress, the surrounding record does include evidence that would permit a reasonable

factfinder to conclude that his symptoms were serious enough to satisfy the Fourteenth

Amendment standard. While Yancey’s medical records are consistent with an allergic reaction, no

respiratory distress nor complaints of respiratory distress are noted in his medical records from

April 14. And Yancey’s own description of what happened after his conversation with Robertson

does not indicate any serious harm or risk of harm suffered because of his alleged respiratory

distress other than an inability to sleep.

        To be clear, our conclusion does not rely on discounting Yancey’s statements nor on a

judgment about his credibility that would be impermissible at the summary judgment stage. At this


                                                5
point in the litigation, we presume that Yancey indeed suffered from an allergic reaction that

caused him some level of respiratory distress. Instead, our decision is based on whether the

surrounding record would allow a reasonable factfinder to find that Yancey met his burden to show

that his medical condition was serious enough such that the delay in treatment here posed an

unreasonable risk of severe damage to his health. Even drawing all inferences in Yancey’s favor,

we believe the record would not allow a reasonable jury to reach such a conclusion.

       In sum, we conclude that Yancey has not shown that a reasonable factfinder could find that

he meets the objective prong of the Fourteenth Amendment test. Even assuming that Yancey

suffered from an allergic reaction that caused him some respiratory distress, Yancey has not shown

that a reasonable jury could find that his symptoms were sufficiently serious to make a denial of

immediate medical care a violation of the Fourteenth Amendment.

                                        *       *      *

       We have considered Yancey’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                                6